Stern, J.,
dissenting. It is accepted in the present appeal that the power company was negligent in allowing its power wires to sag close to a house roof, although the wires were originally set at a proper height. The power company is held to have a duty to inspect its lines, to recognize possible dangers caused by sagging wires, and to take proper action to avert such danger. Yet, the majority holds today that the injured plaintiff in this case was not negligent, although the wires were in plain and unobstructed view, and plaintiff failed to look and see them, or to otherwise exercise due care for his own safety. The apparent reason for this holding is that the danger from the wires was not reasonably obvious or foreseeable. The majority goes on to suggest that the actual danger could have been made foreseeable by signs or other warnings. Presumably, this holding could be taken to mean that the power company has a duty to warn of the danger of all its high tension lines, and that it could be liable even if its wires were at a proper height, for example, if plaintiff, while installing a TV antenna, failed to see the wires and touched them with the antenna. Leaving aside the problem of where a sign should he placed so that it gives adequate warning to a plaintiff who fails to see poles and wires, this division of the duty of care between power companies and individuals is squarely in conflict with this court’s decision in Hetrick v. Marion-Reserve Power Co. (1943), 141 Ohio St. 347, 48 N. E. 2d 103. In that case, the court held that a power company “is hound to exercise the highest degree of care consistent with the practical operation of such business” in the erection and maintenance of power lines. However, the power company is not an insurer and need not give warnings of the dangers of suspended, uninsulated high-tension wires. The court, at page 356, in that case, stated that “the presence of * * * suspended wires, in and of themselves, is a warning to the adult public of potential danger, # # an(j; at page 358, the court went on to state that “in exercise of ordinary care it was the duty of plaintiff’s dpcedpiff tp make usp of ffis ffunffty of sigfft,”
*146The majority, in a footnote, characterizes this language as dicta. In fact, the essential point of that case was precisely to determine the respective duties of care of power companies and individuals with regard to the dangers of high-tension, uninsulated power transmission wires. Such wires are inherently dangerous, and are accepted because that danger is considered justifiable in view of our society’s needs for electric power. This court’s decision in Hetrick made clear that the power company must exercise the highest degree of care, and that an individual is correspondingly expected both to recognize the inherent danger of suspended wires and to exercise due care in light of that visible danger. Where, as here, plaintiff exercised no care for his own safety, he has failed to meet that duty and is negligent as a matter of law. The same rule is applied by a good number of other courts. Craft v. Fordson Coal Co. (1933), 114 W. Va. 295, 171 S. E. 886; Southern Maryland Electric Cooperative v. Blanchard (1965), 239 Md. 581, 212 A. 2d 301; Goetz v. Green River Rural Electric Coop. Corp. (Ky. 1966), 398 S. W. 2d 712; Hamilton v. Southern Nevada Power Co. (1954), 70 Nev. 472, 273 P. 2d 760.
There may well be cases where electric wires are concealed ; where the wires are apparently insulated or dead; where the injured plaintiff either reasonably failed to recognize the danger; or where, notwithstanding that plaintiff recognized the danger and acted with due care, he touched the wire and was injured. None of these apply to the case at bar.
The dangers of suspended wires are obvious, even if the exact degree of danger is not, and the fact that the ■wires were in plain view was sufficient warning to a reasonably prudent adult. The negligence of the power company was a proximate cause of plaintiff’s injury, and I believe it is apparent as well that the plaintiff’s failure to look and perceive the clearly visible danger of the wires, and his consequent failure to exercise due care for his own safety, was also negligence which contributed to the injury.
*147Under present Ohio law, snch contributory negligence, however slight, would be an end to the case and a bar to any recovery. The decision of the majority may well reflect a recognition of the potential injustice of the contributory negligence rule which denies all recovery to an injured plaintiff when he is negligent in any degree. The instant case is a good example of the apparent inequity of the all-or-nothing rule of contributory negligence where applied to the complex and multifarious activities of modem life. A jury is instructed that it can give no recovery to a plaintiff who has clearly been injured by defendant’s, negligence, if the plaintiff has also been negligent, no matter in how much lesser a degree. Most lilcely, the jury will devise and apply its own form of comparative negligence by a compromise in the award' of damages.
The instant case does not directly raise these questions concerning contributory negligence, nor does it provide a basis for consideration of the rule by this court. But it does suggest the need for a reappraisal of the contributory negligence rule, by this court or by the General Assembly, as to whether Ohio should follow the example of various other states and adopt some form of comparative negligence. See, e. g., Nga Li. v. Yellow Cab Co. of California (1975), 119 Cal. Reptr. 858, 532 P. 2d 1226; Schwartz, Comparative Negligence, 1974; Prosser, Comparative Negligence, 51 Mich. L. Rev. 465 (1963).
Under our present law, I can only conclude that the plaintiff herein was eontributorily negligent as a matter of law, and for that reason I dissent.
Herbert, J., concurs in the foregoing dissenting opinion.